Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on February 16, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior US Patent No. 10,770,308 and 11,049,730 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The previous double patenting rejections, as set forth in the Office action mailed on November 16, 2021, have been withdrawn.

Response to Amendments
Amendments made to claims 3, 5 and 8, as well as the cancelation of claims 1-2 and 7, as filed on February 16, 2022, are acknowledged.
The amendments made to claims 3, 5 and 8 by re-writing the corresponding claims from dependent claims into independent claims, along with the terminal disclaimer have put the claims in conditions for allowance.

Reasons for Allowance
Claims 3-6 and 8-9 are allowed.
The following is an examiner’s statement of reasons for allowance:  	

Regarding claim 4, it is dependent from claim 3.
Regarding claim 5, the terminal disclaimer has overcome the previous double patenting rejection to the claim, as set forth in the Office action mailed on November 16, 2021.  None of the cited prior art of record, taken either alone or in combination, disclose or render obvious a method wherein the selecting one variable includes selecting the temperature, and the process time for the first step is determined as a time equal to or greater than a time at which a reaction between ruthenium and oxygen is saturated in the first step for the selected temperature based on the obtained data, and the process time for the second step is determined as a time equal to or greater than a time at which a reaction between ruthenium and chlorine is saturated in the second step for the selected temperature based on the obtained data, and the etching amount for 
Regarding claim 6, it is dependent from claim 5.
Regarding claim 8, the terminal disclaimer has overcome the previous double patenting rejection to the claim, as set forth in the Office action mailed on November 16, 2021.  None of the cited prior art of record, taken either alone or in combination, disclose or render obvious a method wherein the data obtained includes information indicating saturation times at which a reaction between ruthenium and oxygen is saturated for corresponding plural temperatures, and saturation times at which a reaction between ruthenium and chlorine is saturated for corresponding plural temperatures, in the context of the instant claim.  
Regarding claim 9, it is dependent from claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713